{¶ 42} I do not believe that a motion to suppress can be decided based upon anything but the evidence presented at the evidentiary hearing on the merits of the motion to suppress. To the extent the majority opinion states otherwise, I disagree.
 {¶ 43} That fact notwithstanding, the trial court judge made the correct ruling. There is a body of case law which indicates that information in the legitimate knowledge of one member of a police department can be imputed to another member of the department for purposes of determining probable cause to stop or detain the occupants of a motor vehicle. The information at the disposal of the police officers involved in the search for the green Toyota and the stopping of the green Toyota more than constituted probable cause. I therefore agree that the first assignment of error should be overruled.
 {¶ 44} I see no basis for finding that trial counsel rendered ineffective assistance of counsel given the standard for determining ineffective assistance set forth in Strickland v. Washington (1984),466 U.S. 668. I agree with the majority opinion as to this issue. *Page 1